Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)          The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

As to the claim 16, 
“a means for generating a polarization state” as polarization state generator or other art known alternates of them. 
“a means for splitting the reflected beam” as a beam splitter, prism or other art known alternates of them. 
“a means for analyzing the polarization state” as polarization state analyzer or other art known alternates of them. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-20 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After completing a thorough search of independent claims 1, 9 and 16, the closest reference to Blasenheim et al. (US 20120257200) discloses a ellipsometer with polarization state generator and polarization state analyzer and method thereof. But none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claim 1, 9 and 16.
 	Regarding claim 1, An ellipsometer comprising: “a beam splitter positioned to receive the reflected beam and to direct a first portion of the reflected beam along a first path toward a first detector for focusing the ellipsometer and to direct a second portion of the reflected beam along a second path toward a polarization state analyzer, wherein the first portion of the reflected beam and the second portion of the reflected beam both include an entire cross-section of the reflected beam; .., the first portion of the reflected beam is imaged as a spot on the two-dimensional sensor; the polarization state analyzer is positioned in the second path to receive the second portion of the reflected beam from the beam splitter, the polarization state analyzer comprising a second polarizer; a second detector positioned to receive the second portion of the reflected beam from the polarization state analyzer ”along with other limitations of claim 1. 
	Regarding claim 9, A method of operating an ellipsometer, comprising: “splitting the reflected beam and directing a first portion of the reflected beam along a first path toward a first detector for focusing the ellipsometer and directing a second portion of the reflected beam along a second path toward a polarization state analyzer, wherein the first portion of the reflected beam and the second portion of the reflected beam both include an entire cross- section of the reflected beam; detecting an image of the first portion of the reflected beam with the first detector in the first path as a spot on a two-dimensional sensor; determining a location of the spot on the two-dimensional sensor in the image; determining any deviation from a best focus position using the location of the spot on the two-dimensional sensor” along with other limitations of claim 9.
	Regarding claim 16, An ellipsometer comprising: “a means for splitting the reflected beam after the means for generating the polarization state of the light and to direct a first portion of the reflected beam along a first path toward a first detector for focusing the ellipsometer and to direct a second portion of the reflected beam along a second path toward means for analyzing the polarization state of the reflected beam, wherein the first portion of the reflected beam and the second portion of the reflected beam both include an entire cross-section of the reflected beam; .. the first portion of the reflected beam is imaged as a spot on the two-dimensional sensor; the means for analyzing the polarization state of the reflected beam is positioned in the second path to receive the second portion of the reflected beam from the means for splitting the reflected beam; a second detector positioned to receive the second portion of the reflected beam from the means for analyzing the polarization state of the reflected beam” along with other limitations in the claim 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2010525349 teaches multiple arrangement of PSA after beam splitter (Fig. 10). However, the examiner believes that to bring this teach of JP’349 to the Blasenheim is impossible without using hindsight of the instant application. Furthermore, JP’349 does not teach multiple configurations of the claimed invention . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8:00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.


/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886